             Case 2:19-cv-01601-JDP Document 21 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   RAUL ORLANDO GARCIA,                               Case No. 2:19-cv-1601-JDP (PC)

10                  Plaintiff,
                                                        ORDER TO SHOW CAUSE WHY THIS
11          v.                                          CASE SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO PROSECUTE AND FAILURE
12   SCOTT JONES,
                                                        TO STATE A CLAIM
13                  Defendant.
                                                        THIRTY-DAY DEADLINE
14

15

16         Plaintiff Raul Garcia is a state prisoner proceeding without counsel in this action. On
17   August 28, 2020, plaintiff’s second amended complaint was dismissed pursuant to 28 U.S.C.
18   § 1915A(a), and plaintiff was granted thirty days to file an amended complaint. See ECF No.
19   19. To date, plaintiff has not filed an amended complaint.
20         To manage its docket effectively, the court imposes deadlines and requires litigants to
21   meet those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court
22   may dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon
23   Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among
24   our sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua
25   sponte, at least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the
26   court has a duty to administer justice expeditiously and avoid needless burden for the parties.
27   See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.
28


                                                    1
               Case 2:19-cv-01601-JDP Document 21 Filed 11/13/20 Page 2 of 2


 1            Plaintiff will be given an opportunity to explain why the court should not dismiss his

 2    case for failure to prosecute and failure to state a claim. Plaintiff’s failure to respond to this

 3    order will constitute a failure to comply with a court order and will result in dismissal of this

 4    case. Accordingly, plaintiff must show cause within thirty days of the date of entry of this

 5    order why the court should not dismiss his case for failure to state a claim and failure to

 6    prosecute. Should plaintiff wish to continue with this lawsuit, plaintiff should also file a first

 7    amended complaint.

 8
     IT IS SO ORDERED.
 9

10
     Dated:     November 13, 2020
11                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
